         Case
          Case1:20-cr-00294-PKC
               1:20-cr-00294-PKC Document
                                  Document14-1
                                           16 Filed
                                               Filed08/19/20
                                                     08/11/20 Page
                                                               Page12ofof34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                           Protective Order

               v.                                                                   20 Cr. 294-PKC

VALDEZ SIMMONS,

                           Defendant.



       Upon the application of the United States of America, and the defendants having

requested discovery under Fed. R. Crim. P. 16(a), (b), (d) and (e), the Court hereby finds and

orders as follows:

       1.   Disclosure Material. The Government has made and will make disclosure to the

defendant of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s

disclosure material may include material that (i) affects the privacy and confidentiality of

individuals; (ii) would risk prejudicial pretrial publicity if publicly disseminated; and (iii) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

   NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Disclosure material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties
         Case
          Case1:20-cr-00294-PKC
               1:20-cr-00294-PKC Document
                                  Document14-1
                                           16 Filed
                                               Filed08/19/20
                                                     08/11/20 Page
                                                               Page23ofof34




hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       3. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by

or retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s




                                                2
            Case
             Case1:20-cr-00294-PKC
                  1:20-cr-00294-PKC Document
                                     Document14-1
                                              16 Filed
                                                  Filed08/19/20
                                                        08/11/20 Page
                                                                  Page34ofof34




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel

shall maintain a record of what information has been disclosed to which such persons.

         8. This Order places no restriction on a defendant’s use or disclosure of ESI that

originally belonged to the defendant.

                                   Retention of Jurisdiction
         9. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



SO ORDERED:

Dated:      8/19/2020

                                                    _________________________________
                                                    THE HONORABLE P. KEVIN CASTEL
                                                    UNITED STATES DISTRICT JUDGE




                                               3
